HAZOURI, J.,
concurring specially.
I concur and write to emphasize that although not required, the better practice would be for the trial court to obtain an on the record waiver of the PSI by the defen*777dant. Section 775.084(3)(a)l., Florida Statutes (2007), provides:
(8)(a) In a separate proceeding, the court shall determine if the defendant is a habitual felony offender or a habitual violent felony offender. The procedure shall be as follows:
1. The court shall obtain and consider a presentence investigation prior to the imposition of a sentence as a habitual felony offender or a habitual violent felony offender.
Although not a fundamental right, the PSI is a mandatory statutory right unless waived. Therefore I would strongly urge trial judges have a defendant acknowledge on the record his or her waiver of the PSI. By doing so, there should be no question that this statutory right has been waived.